—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered January 24, 2001, convicting him of robbery in the first degree, robbery in the second degree (two counts), and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court committed reversible error in permitting the jury foreperson to take notes during the supplemental charge without providing cautionary instructions to the jury is unpreserved for appellate review because he did not object to the note-taking, nor did he request that the jurors be instructed (see People v Stewart, 179 AD2d 731, 732 [1992], affd 81 NY2d 877, 878 [1993]; People v Caraballo, 221 AD2d 553, 554 [1995]; People v White, 210 AD2d 446, 446-447 [1994]; People v DiLuca, 85 AD2d 439, 445 [1982]). Santucci, J.P., Goldstein, H. Miller and Schmidt, JJ., concur.